447 F.2d 491
Mary Anna POLK, Plaintiff-Appellant,v.PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY, Defendant-Appellee.No. 71-1637 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
Sept. 1, 1971.

Paul H. Holmes, Holmes & Dukes, Hattiesburg, Miss., for plaintiff-appellant.
Rowland W. Heidelberg, Heidelberg, Sutherland & McKenzie, Hattiesburg, Miss., for defendant-appellee.
Appeal from United States District Court, Southern District of Mississippi at Hattiesburg, Dan M. Russell, Jr., Chief Judge.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966